Citation Nr: 1122279	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-07 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for spondylolisthesis and degenerative joint disease of the thoracolumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty for more than 25 years, from April 1946 to June 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in November 2006 and in April 2008 that, in pertinent part, increased the disability rating for the Veteran's lumbar spine disability to 40 percent, but no higher.  The Veteran timely appealed for an increased rating. 

In May 2010, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's spondylolisthesis and degenerative joint disease of the thoracolumbar spine is manifested by flexion of the thoracolumbar spine beyond 30 degrees and painful motion.  Ankylosis, incapacitating episodes, and doctor-prescribed bed rest have not been demonstrated.

2.  Throughout the course of the rating period on appeal, the Veteran's spondylolisthesis and degenerative joint disease of the thoracolumbar spine has been manifested by mild incomplete paralysis of the sciatic nerve of the right lower extremity; moderate or severe incomplete paralysis, or complete paralysis has not been demonstrated.

3.  Throughout the course of the rating period on appeal, the Veteran's spondylolisthesis and degenerative joint disease of the thoracolumbar spine has been manifested by mild incomplete paralysis of the sciatic nerve of the left lower extremity; moderate or severe incomplete paralysis, or complete paralysis has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the orthopedic manifestations of spondylolisthesis and degenerative joint disease of the thoracolumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2010).

2.  Throughout the course of the rating period on appeal, the criteria for a separate 10 percent disability evaluation for associated incomplete paralysis of the sciatic nerve of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2010).

3.  Throughout the course of the rating period on appeal, the criteria for a separate 10 percent disability evaluation for associated incomplete paralysis of the sciatic nerve of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit  addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a May 2006 letter, the RO notified the Veteran of the elements of an increased rating claim and of the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the May 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain, and of some sensory deficit in his lower extremities.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements in this regard are consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Service connection has been established for spondylolisthesis and degenerative joint disease of the thoracolumbar spine, effective July 1973.  The Veteran underwent a far lateral diskectomy via muscle splitting incision, L4-L5, in August 2001.  He filed a claim for an increased disability rating in May 2006, contending that his low back pain had worsened, resulting in impaired functional ability.  The RO evaluated the Veteran's disability as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective May 17, 2006.  

Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or of the entire thoracolumbar spine.  However, as the Veteran has not been diagnosed with ankylosis, neither of the codes pertaining to ankylosis are applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

In this regard, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes, and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

MRI scans of the Veteran's lumbar spine, conducted in October 2003, revealed disc protrusion with possible extrusion at the L4-L5 level, and severe impingement on the exiting L4 nerve roots bilaterally and moderate spinal stenosis.  The Veteran underwent chiropractic care in 2004, and felt significant improvement.  X-rays taken in February 2005 revealed L4-L5 grade I spondylolisthesis with facet disease.

On VA examination in September 2004, the Veteran complained of back pain that had increased over the years, such that he had to stop working as a result of his back pain several years earlier.  Physical examination of the spine, including range of motion testing, however, was not conducted.

On VA examination in February 2005, the Veteran stated that he could not drive for longer than 30 minutes to one hour due to his back stiffening up and hurting.  Physical examination revealed a normal spine, posture, position of the head, and symmetry and rhythm of spinal motion.  On range of motion testing, he had forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  His spine was not painful on motion, and the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was additionally no evidence of spasm or weakness.  However, he was tender to palpation over his lower back area.

VA clinical records dated in May and June 2006 show that the Veteran received treatment for his low back disability.  The associated records of treatment, however, do not include range of motion findings.

The report of a June 2006 VA examination reveals complaints of limited activity over the past couple of years due to low back pain.  The Veteran reportedly used a cane because of back pain; he indicated that he could not stand for long or walk for more than 5 to 10 minutes at a time, without feeling weak in his leg and back.  On examination, range of motion of the lumbar spine was to 6 degrees on flexion; to 5 degrees on extension; to 15 degrees are lateral bending to the left, to 25 degrees on lateral bending to the right; and to 20 degrees on rotation to the left and right.  The examiner noted that all these movements were protected and weak, and guarded with pain.  Marked tenderness was noted bilaterally in the lumbar paraspinal muscles.  The examiner commented that the surgery had not provided any benefit from increasing chronic low back pain.  There was no significant calf atrophy in the legs.  The examiner diagnosed the Veteran with L4-5 spondylolisthesis with extensive degenerative joint disease of the L4-5 facet joint and some lumbar strain with chronic low back pain, that would likely cause increased pain with prolonged sitting.  The examiner opined that the Veteran's back was significantly disabling.

Private treatment records dated in April 2008 show complaints of constant low back pain and radiating pain to each lower extremity.  His most aggravating factor was prolonged standing and walking, which caused claudication and leg fatigue and pain.  The Veteran took pain medication daily, and denied any recent physical therapy.  X-rays revealed multi-level lumbar degenerative disc disease, greatest at L4-L5 and L5-S1.  Grade I spondylolisthesis at L4-L5 with spondylosis was also noted.
   
The Veteran underwent a VA examination in May 2008.  Current symptoms included chronic intermittent low back pain with any weight-bearing activity, and pain radiating to his feet.  On examination, range of motion of the lumbar spine was to 70 degrees on forward flexion, with pain from 50 degrees; to 10 degrees on extension, with pain at 10 degrees; to 30 degrees on lateral bending to the left and right, with pain at 30 degrees; and to 30 degrees on rotation to the left and right.  There was additional limitation of motion or joint function due to pain and fatigue and lack of endurance on repetitive use.  On neurological examination, there was loss of vibratory sense in left foot and right foot, extending to mid-shin; and decreased monofilament testing, left greater than right.  Motor examination and reflexes were normal.  The examiner opined that the Veteran had moderate functional impairment, and required a cane for walking.

Private treatment records dated in July 2009 reveal that the Veteran underwent an instrumented posterior fusion at L4-L5, with a foraminotomy bilaterally at L4-L5.  

In August 2009, the Veteran reported intermittent right leg pain; his left leg pain was gone, and his low back pain was tolerable.  

In October 2009, the RO increased the evaluation for spondylolisthesis and degenerative joint disease of the thoracolumbar spine, to 100 percent, effective from July 22, 2009, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition, and then resumed the evaluation of 40 percent, effective September 1, 2009.  As a disability rating in excess of 100 percent may not be awarded, the Board will not further address the rating period from July 22, 2009, to August 30, 2009.

X-rays taken of the lumbar spine in August 2010 reflect a solid arthrodesis, probably from L3 to L5; and that the Veteran was instrumented at L4-L5.

Following the Board's May 2010 remand, the Veteran underwent a VA examination in November 2010 for purposes of determining the current severity of the Veteran's spondylolisthesis and degenerative joint disease of the thoracolumbar spine.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner indicated that the Veteran denied having flare-ups or any incapacitating episodes in the past 12 months.  The Veteran reported intermittent low back pain, stiffness, decreased motion, and weakness.  He could walk with a cane for 30 minutes before having to take a rest.  As noted above, a lay person is competent to provide evidence of visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 (1995).  

Examination of the thoracolumbar spine revealed no objective evidence of painful motion, spasm, weakness, tenderness, atrophy, or guarding.  Range of motion was to 80 degrees on flexion, with pain at 80 degrees; to 30 degrees on extension, with pain at 30 degrees; to 30 degrees on lateral bending to the left and to the right; and to 30 degrees on rotation to the left and to the right.  There was no additional loss of motion due to pain, fatigue, weakness, stiffness, or lack of endurance following repetitive use.  On neurological testing, sensory examination was normal to sharp, light touch, vibratory, and monofilament testing; motor examination was normal for muscle tone and strength.  Coordination was intact, and reflexes were normal.  Lasegue's sign was negative.  The examiner opined that the Veteran had moderate functional impairment due to the spondylolisthesis and degenerative joint disease of the thoracolumbar spine, but was unable to comment on the Veteran's skill set and educational background.  The examiner did note that the Veteran last worked as a driver, and was unlikely to resume his previous employment post-surgery.

In this case, with the exception of the June 2006 VA examination, the evidence shows that the Veteran has had flexion of the thoracolumbar spine beyond 30 degrees throughout the pendency of the appeal.  While the Veteran had flexion limited to only 6 degrees at the time of the June 2006 examination, given his better flexion at all other times during the appeal period, the Board concludes that the June 2006 flexion is reflective of a temporary exacerbation or flare up of his disability, and that his disability overall is productive of flexion limited to no more than 30 degrees when not in a state of flare up.  Painful motion, however, was noted regularly throughout the appeal period.  Flexion limited to no more than 30 degrees, without a diagnosis of ankylosis, does not warrant a rating higher than 40 percent.  His disability, thus, does not meet the criteria for a disability rating in excess of 40 percent under the general rating formula, for the period since May 17, 2006.  38 C.F.R. §§ 4.7, 4.21.

There is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes.  Hence, there is no basis for a disability evaluation in excess of 40 percent for the Veteran's service-connected disability based upon the criteria pertaining to incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Turning next to neurological manifestations, in this case, throughout the course of the rating period on appeal, the Veteran has described some sensory deficit in each lower extremity.  The Board finds the Veteran's statements to be credible.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In this case, there have been no reports of loss of reflexes or muscle atrophy.  No examiner has found significant neurological deficits.  Based on the May 2008 VA examination showing diminished sensation in each foot and the Veteran's credible statements, and MRI scans showing nerve root impingement, and resolving doubt in favor of the Veteran, a separate 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve of each lower extremity throughout the course of the rating action on appeal.  38 C.F.R. §§ 4.123, 4.124 (2010).  There is no indication that incomplete paralysis of the sciatic nerve of each lower extremity is more than mild to warrant a disability rating in excess of 10 percent.  While the Veteran is competent to describe radiating pain, the lack of objective evidence on neurological testing of more than a sensory deficit warrants no more than a separate 10 percent disability rating for each lower extremity.

Lastly, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with the spondylolisthesis and degenerative joint disease of the thoracolumbar spine is severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected spondylolisthesis and degenerative joint disease of the thoracolumbar spine is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The Veteran is not currently working, and there is no indication that the Veteran's service-connected disability required frequent hospitalization.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that for the period under review, the preponderance of the evidence is against a disability evaluation in excess of 40 percent for orthopedic findings, and in favor of a separate 10 percent disability evaluation for associated mild, incomplete paralysis of the sciatic nerve of each lower extremity.


ORDER

An increased rating for spondylolisthesis and degenerative joint disease of the thoracolumbar spine based on orthopedic findings is denied.

Throughout the course of the rating period on appeal, a separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity is allowed, subject to the pertinent legal authority governing the payment of monetary awards.

Throughout the course of the rating period on appeal, a separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of the left lower extremity is allowed, subject to the pertinent legal authority governing the payment of monetary awards.


REMAND

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claim for an increased disability rating for spondylolisthesis and degenerative joint disease of the thoracolumbar spine, includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

Here, TDIU benefits had been denied in July 2009 on the basis that the Veteran had not been found unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The RO had indicated that the Veteran's service-connected disabilities did not meet the schedular requirements for TDIU.  Since then, two separate 10 percent disability ratings have been awarded, as shown above, and the schedular requirements for TDIU have been meet.

The Veteran asserts that he is totally disabled and unable to retain or maintain any gainful employment due to his service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran worked as a limo driver until 1974, and had to quit being a driver due to his low back pain.  He then worked full-time doing administrative work in an office for an insurance company, until 1984.  He reportedly became too disabled to work in 2002.  He completed two years of college.

Service connection is currently in effect for spondylolisthesis and degenerative joint disease of the thoracolumbar spine-rated as 40 percent disabling for orthopedic findings, and rated as 10 percent disabling for neurological findings of the left lower extremity, and rated as 10 percent disabling for neurological findings of the right lower extremity; for residuals of fracture of the right tibia and fibula, rated as 20 percent disabling; and for residuals of prostate cancer, status-post radiation therapy, to include erectile dysfunction-rated as 20 percent disabling. 

The Board notes that the November 2010 examiner was unable to comment as to the Veteran's skill set and educational background.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.   Arrange for the Veteran to undergo an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected spondylolisthesis and degenerative joint disease of the thoracolumbar spine, including orthopedic findings and neurological findings; residuals of fracture of the right tibia and fibula; and residuals of prostate cancer, status-post radiation therapy, to include erectile dysfunction, render him unable to secure or follow a substantially gainful occupation.

The examiner(s) should set forth a rationale for the conclusions reached.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


